               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

LISA HILLIER,                                  )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )      Case No. CIV-17-1269-STE
                                               )
COMMISSIONER OF THE SOCIAL                     )
SECURITY ADMINISTRATION,                       )
                                               )
      Defendant.                               )

                      MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Plaintiff’s Motion for Attorney Fees Under 42

U.S.C. § 406(b), seeking an attorney fee in the total amount of $14,475.87. (ECF No. 24).

The Commissioner has responded with no objections (ECF No. 26). The response

effectively MOOTS the pending Motion for Extension of Time (ECF No. 25).

I.    PROCEDURAL BACKGROUND

      Plaintiff Lisa Hillier retained the Mitzner Law Firm to appeal the SSA denial of her

application for disability insurance benefits. (ECF No. 24-1). The contract between Ms.

Hillier and Miles L. Mitzner provided for payment of an attorney fee contingent upon Ms.

Hillier prevailing before the federal court and ultimately being awarded benefits by the

SSA. Under the contract, Ms. Hillier agreed to an attorney fee in the amount of twenty-

five percent (25%) of any past-due benefits awarded. See ECF No. 24-1.

      Plaintiff prevailed in federal court. In an Order and Judgment dated July 5, 2018

the Court reversed the decision of the SSA and remanded the case for further
administrative findings. (ECF Nos. 18 & 19). On remand, Plaintiff was awarded past-due

benefits of $57,903.50 from which the SSA withheld $6,000.00 for payment to Ms. Hillier’s

lawyer. See ECF No. 24-2:3. Pursuant to 42 U.S.C. §406(b) and citing the contractual

agreement between the parties and Gisbrecht v. Barnhart, Plaintiff requests an attorney

fee award in the total amount of $14,475.87 which represents twenty-five percent (25%)

of the past-due benefits awarded. (ECF No. 24-1:1)

II.    FEES FOR REPRESENTATION

       Congress has prescribed specific limitations on the amount of fees which may be

awarded for representation of Social Security claims. See 42 U.S.C. § 406. Section 406

“deals with the administrative and judicial review stages discretely: § 406(a) governs fees

for representation in administrative proceedings; § 406(b) controls fees for representation

in court.” Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002). Subsection 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment. . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.

at 789. For a fee request that lies within this boundary, “the attorney for the successful




                                          2
claimant” still “must show that the fee sought is reasonable for the services rendered.”

Id. If attorney fees are also awarded under EAJA, Plaintiff’s counsel is to refund the

smaller amount to Plaintiff. Weakley v. Bowen, 803 F.2d 575 (10th Cir. 1986).

III.   AWARD OF §406(b) FEES

       Mr. Mitzner has requested §406(b) fees in the amount of $14,475.87 and has

attached a detailed billing summary reflecting a total of 30.10 hours expended at the

judicial level, but does not include a statement of the lawyer’s normal hourly billing rate

for non-contingent-fee cases. However, the amount requested does not exceed twenty-

five percent (25%) of the total awarded past-due benefits, which would equal

$14,475.87. The Court has reviewed the file and finds this amount to be reasonable.

IV.    PLAINTIFF’S AWARD OF ATTORNEY FEES UNDER THE EQUAL ACCESS TO
       JUSTICE ACT (EAJA)

       On October 18, 2018 Plaintiff was awarded EAJA attorney fees in the amount of

$5,000.00 as the prevailing party. See ECF No. 21. Plaintiff’s attorney therefore must

refund the lesser of the two fees to Plaintiff. See Weakley v. Bowen, 803 F.3d 575, 580

(10th Cir. 1986).

                                         ORDER

       The Court GRANTS Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b),

(ECF No. 24). Plaintiff’s attorney, Miles L. Mitzner, is awarded total attorney’s fees in

the amount of $14,475.87, to be paid out of the past-due benefits Plaintiff received by

reason of the remand and favorable decision in this case. See 42 U.S.C. 406(b)(1)(A).




                                          3
Plaintiff’s attorney shall refund the attorney fees awarded under the EAJA (ECF No. 23).

See Weakley v. Bowen, 803 F.3d 575, 580 (10th Cir. 1986).

      The SSA shall pay this amount directly to: Miles L. Mitzner of Mitzner Law Firm,

PLLC., P.O. Box 5700, Edmond, Oklahoma 73083.

      ENTERED on August 22, 2019.




                                        4
